                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

BONNIE KELLY,

                        Plaintiff,                                      8:18CV532

        vs.
                                                                         ORDER
BENJAMIN CARSON, Secretary of United
States of America Housing and Urban
Development in his Offical Capacity; and
DOES 1-50,

                        Defendants.


       Plaintiff has submitted a request to proceed in forma pauperis. (Filing No. 2.) Having
reviewed the request, I shall waive prepayment of fees and grant Plaintiff leave to proceed in forma
pauperis.


       IT IS ORDERED that Plaintiff’s request to proceed in forma pauperis (Filing No. 2) is
approved. The Clerk of Court shall file the complaint and accompanying pleadings without the
prepayment of costs or fees.


       Dated this 14th day of November, 2018.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
